The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.

DETAILED ACTION 
This office action is in response to a communication received 7/9/2021, which amends claims 1-2 and 8-9, cancels claims 12-17, and is hereby acknowledged.
Claims 1-9 have been examined and are rejected. 

Response to Arguments
On pgs. 4-5 of the response, the applicant’s arguments that ‘Cross does not teach "displaying a dummy message on the touch screen display of the mobile device; receiving a finger touch on the dummy message on the touch screen display from a local user of the mobile device; upon receiving the finger touch, replacing the dummy message with the instant message on the touch screen display." 
… Stuntebeck does not disclose the combined limitations recited in claim 1, either. Specifically, Stuntebeck does not teach "receiving a finger touch on the dummy message on the touch screen display from a local user of the mobile device; and sending a confirmation signal to the remote user via the instant messaging system to indicate that the local user has read the message." Rather, entering a passcode or other authentication. (See Stuntebeck, paragraphs [0063] and [0064]). But "entering a passcode or other authentication" is not "a finger touch on the dummy message on the touch screen display.” Rather, they are actions on a keypad where the user can enter a passcode or other authentication credentials, not a touch on the dummy message as recited in claim 1 … the combine teachings still do not teach or suggest the combined limitations of claim 1.
… Nor does Patel teach the limitations of claim 1 that are not taught by Cross and Stuntebeck‘ have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Zhao et al. (US 20160246472 A1).
Zhao teaches a method and apparatus for using a touch screen display and authenticating a user based on a finger tap sequence on a touch screen display (see [Abstract]). 
Previously, the combined Cross/Stuntebeck/Patel system teaches authenticating a user based on a conventional keyboard/display screen based I/O mechanism (see Stuntebeck [0063]). The recent response requires the use of a touch screen display and touch swiping or tapping operations to provide the input/output mechanism. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhao for using a touch screen display and authenticating a user based on a finger tap sequence on a touch screen. The teachings of Zhao, when implemented in the Cross/Stuntebeck system, will enable displaying a dummy message on the touch screen display of the mobile device, receiving a finger touch on the dummy message on the touch screen display from a local user of the mobile device and, upon receiving the finger touch, replacing the dummy message with the instant message on the touch screen display. 
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al. (US 20110078251 A1) in view of Stuntebeck et al. (US 20140208095 A1) and Zhao (US 20160246472 A1) further in view of Patel et al. (US 20170237600 A1).
As for claim 1, Cross teaches:
A method implemented on a mobile device for instant messages communicated in an instant messaging system, the method comprising: receiving an instant message via the  (Instant messaging allows parties to communicate remotely with each other via computers, mobile devices: see [0002].
An instant messaging system, comprising a computerized messaging device being configured to: exchange textual instant messages with a remote device over a network and display said textual instant messages to a user: see [claim 10]);

Cross however does not explicitly teach:
displaying a dummy message on the display of the mobile device;
receiving a user action on the dummy message on the display from a local user of the mobile device; upon receiving the user action, replacing the dummy message with the instant message on the display;
In a similar field of endeavor, Stuntebeck teaches:
displaying a obscured message on a display of the user device (In some embodiments, the receiving application may be operative to display a notification when a new message is received. When an encrypted message is received, ; 
receiving a user action on the obscured message from a local user of the device; upon receiving the user action, replacing the obscured message with the unobscured message on the display (Such an obscured message may be unobscured and displayed once the insecure state is no longer in place, such as when the user enters a passcode or other authentication (a user action). I.e., the 
Such an obscured message may be unobscured (i.e., removed and replaced) and displayed such as when the user enters a passcode or other authentication: see [0064]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Stuntebeck for displaying a obscured message on a display of the user device, receiving a user action on the obscured message from a local user of the device and upon receiving the user action, replacing the dummy obscured message with the unobscured message on the display. The teachings of Stuntebeck, when implemented in the Cross system, will enable displaying a dummy message on the display of the mobile device, receiving a user action on the dummy message on the display from a local user of the mobile device and, upon receiving the user action, replacing the dummy message with the instant message on the display. One of ordinary skill in the art would be motivated to utilize the teachings of Stuntebeck in the Cross system in order to provide managed real-time communications between user devices: see Stuntebeck [Abstract].

As shown in the above, Cross and Stuntebeck together teach authenticating a user based on a conventional keyboard/display screen based I/O mechanism (see Stuntebeck [0063]).
Cross and Stuntebeck together however does not explicitly teach:
displaying a dummy message on the touch screen display
receiving a finger touch on the dummy message on the touch screen display from a local user of the mobile device; upon receiving the finger touch, replacing the dummy message with the instant message on the touch screen display;
In a similar field of endeavor, Zhao teaches:
using a touch screen display and authenticating a user based on a finger tap sequence on a touch screen (Disclosed is a method and apparatus for using a touch screen display and authenticating a user based on a finger tap sequence on a touch screen: see [Abstract].
A method for authenticating a user based on finger taps, comprising: detecting a plurality of finger taps on a touch screen; measuring tap features for each of the finger taps to create a tap feature vector input including a finger identity (ID) and motion sensor data; and authenticating access by comparing the tap feature vector input to a stored tap feature vector: see [Claim 8]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhao for using a touch screen display and authenticating a user based on a finger tap sequence on a touch screen. The teachings of Zhao, when implemented in the Cross/Stuntebeck system, will enable displaying a dummy message on the touch screen display of the mobile device, receiving a finger touch on the touch screen display on the dummy message from a local user of the mobile device and, upon receiving the finger touch, replacing the dummy message with the instant message on the touch screen display. One of ordinary skill in the art would be motivated to utilize the teachings of Zhao in the 

Cross, Stuntebeck and Zhao together however do not explicitly teach:
sending a confirmation signal to the remote user via the instant messaging system to indicate that the local user has read the message.
In a similar field of endeavor, Patel teaches:
read receipts are provided to the sender with confirmation that the message was read by the recipients (Delivery receipts and read receipts are provided to the sender with confirmation that the message was delivered and read by the recipients: see [0162]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Patel for calculating a quality score of the picture, based on to further calculate a display time for providing read receipts to the sender with confirmation that the message was read by the recipients. The teachings of Patel, when implemented in the Cross/Stuntebeck/Zhao system, will enable sending a confirmation signal to the instant messaging system to indicate that a user has read the message. One of ordinary skill in the art would be motivated to utilize the teachings of Patel in the Cross/Stuntebeck/Zhao system in order to provide advanced messaging services in wireless communications networks, and an architecture framework to realize Push-to-X services using cloud-based storage services: see Patel [0004].
Therefore Cross, Stuntebeck, Zhao and Patel together teach claim 1.

As for claim 4, it has been established that Cross, Stuntebeck, Zhao and Patel together teach claim 1.
Cross, Stuntebeck, Zhao and Patel together further teach:
wherein the dummy message is a redacted version of the instant message (Instant messaging allows parties to communicate remotely with each other via computers, mobile devices: see Cross [0002].
The security policies may further comprise requirements to protect the content of the communication from unauthorized users. For example, a notification message on the receiving user's device may be prohibited from displaying any and/or all of the contents of the communication until an authorization, such as a passcode or encryption key password, has been entered. In some embodiments, the message may be displayed, but the contents may be obfuscated, such as by blurring or covering text with black boxes: see Stuntebeck [0017, Fig. 3B].
The receiving application may be operative to display a notification when a new message is received. Security policies may prohibit such a notification, and the normal notification display may be redacted, and/or reduced in detail: see Stuntebeck [0063]);
Therefore Cross, Stuntebeck, Zhao and Patel together also teach claim 4.

As for claim 8, it has been established that Cross, Stuntebeck, Zhao and Patel together teach claim 1.
Cross, Stuntebeck, Zhao and Patel 
wherein the finger touch is a finger tap on the touch screen display, or a finger swipe on the touch screen display (Disclosed is a method and apparatus for using a touch screen display and authenticating a user based on a finger tap sequence on a touch screen: see [Abstract]). 
Therefore Cross, Stuntebeck, Zhao and Patel together also teach claim 8.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Stuntebeck, Zhao and Patel further in view of Snyder et al. (US 20160301701 A1).
As for claim 2, it has been established that Cross, Stuntebeck, Zhao and Patel together teach claim 1.
Cross, Stuntebeck, Zhao and Patel together however do not explicitly teach:
wherein the dummy message is a notification message that has a visual cue for inviting the finger touch. 
In a similar field of endeavor, Snyder teaches:
a notification prompting the recipient to take a certain action (The notification can prompt the recipient to take a certain action: see [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Snyder for a notification prompting the recipient to take a certain action. The teachings of Snyder, when implemented in the Cross/Stuntebeck/Zhao/Patel system, will enable the dummy message being a notification message that has a visual cue for inviting the finger touch. One of ordinary skill in the art would be motivated to utilize the teachings of Snyder in the Cross/Stuntebeck/Zhao/Patel system in order to validate the authenticity of  [Abstract].
Therefore Cross, Stuntebeck, Zhao, Patel and Snyder together teach claim 2.
	
As for claim 3, it has been established that Cross, Stuntebeck, Zhao, Patel and Snyder together teach claim 2.
Snyder further teaches:	
wherein the visual cue comprises words (The notification can prompt (i.e., displaying a message with words instructing the user what to do next) the recipient to take a certain action: see [0071]).
Therefore Cross, Stuntebeck, Zhao, Patel and Snyder together also teach claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Stuntebeck, Zhao and Patel further in view of Skelly et al. (US 20070299923 A1).
As for claim 5, it has been established that Cross, Stuntebeck, Zhao and Patel together teach claim 4.
Cross, Stuntebeck, Zhao and Patel together however do not explicitly teach:
wherein the instant message is a text message and the redacted version of the instant message reveals only a predetermined number of words of the text message.
In a similar field of endeavor, Skelly teaches:	
receiving a message; displaying only a pre-determined (user-selectable) number of words or lines of the text of the message before the user opts to continue to review more (At the user's option, the system gives the recipient a pre-assigned amount of e-mail text that allows the recipient to choose whether to receive more of the content of the e-mail at his or her PC. The user will be able to customize this initial information to include a variable, user-selectable, number of words or lines of the text of the e-mail message: see [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Skelly for receiving a message and displaying only a pre-determined (user-selectable) number of words or lines of the text of the message before the user opts to continue to review more of the message. The teachings of Skelly, when implemented in the Cross/Stuntebeck/Zhao/Patel system, will enable the instant message being a text message and the redacted version of the instant message revealing only a predetermined number of words of the text message. One of ordinary skill in the art would be motivated to utilize the teachings of Skelly in the Cross/Stuntebeck/Zhao/Patel system in order to handle electronic mail and provide an audit trail of recipient interactions with an electronic mail message: see Skelly [Abstract].
Therefore Cross, Stuntebeck, Zhao, Patel and Skelly together teach claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Stuntebeck, Zhao and Patel further in view of Sakagami (US 20050057689 A1).
As for claim 6, it has been established that Cross, Stuntebeck, Zhao and Patel together teach claim 4.
Stuntebeck teaches redacting the received message comprising the message redacted by a black circle in the message: see [0017, 0063, Fig. 3B].
Cross, Stuntebeck, Zhao and Patel together however do not explicitly teach:
wherein the instant message contains an image and the redacted version of the instant message comprises the image redacted by a black circle in the middle of the image. 
In a similar field of endeavor, Sakagami teaches:
redacting a received image by a black circle in the middle of the image (Upon reception of the image containing information about the positions of faces from the robot R1, the information superimposing section 26 overlaps black circles at the positions of the faces as shown in FIG. 10 (referred to as "cover-up processing"): see [0143, Fig. 10].
With the above arrangement, the superimposed data in which the position of the face is hidden is produced, and is then sent to the portable terminal of the user. This enables protection of privacy of photographed persons: see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sakagami for redacting a received image by a black circle in the middle of the image. The teachings of Sakagami, when implemented in the Cross/Stuntebeck/Zhao/Patel system, will enable the instant message containing an image and that the redacted version of the instant message comprising the image redacted by a black circle in the middle of the image. One of ordinary skill in the art would be motivated to utilize the teachings of Sakagami in the  system in order to enable protection of privacy of photographed persons: see Sakagami [0025].
Therefore Cross, Stuntebeck, Zhao, Patel and Sakagami together teach claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Stuntebeck, Zhao and Patel further in view of Park et al. (US 20170269800 A1).
As for claim 7, it has been established that Cross, Stuntebeck, Zhao and Patel together teach claim 1.
Cross, Stuntebeck, Zhao and Patel together however do not explicitly teach:
wherein the dummy message is highlighted in a color that's different from other messages. 
In a similar field of endeavor, Park teaches:
highlighting a message with a color to make it visually different from that of other messages (If the ‘Favorite’ item is selected, the controller 180 may display messages received from a corresponding chat partner in a differentiated manner from those received from other chat partners. For instance, although not shown, on the group chatting screen, messages received from `3` set as the `Favorite` may be provided with a color, a shape, or a highlighting effect which is visually differentiated from that of other messages: see [0237]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Park for highlighting a message with a color to make it visually different from that of other messages. The  system, will enable highlighting the dummy message in a color that's different from other messages. One of ordinary skill in the art would be motivated to utilize the teachings of Park in the Cross/Stuntebeck/Zhao/Patel system in order to provide a mobile terminal capable of more easily storing, checking and using a message associated with a specific person, among messages transceived with a specific person or a plurality of persons: see Park [0007].
Therefore Cross, Stuntebeck, Zhao, Patel and Park together teach claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Stuntebeck, Zhao and Patel further in view of Boss et al. (US 20070064899 A1).
As for claim 9, it has been established that Cross, Stuntebeck, Zhao and Patel together teach claim 1.
Cross, Stuntebeck, Zhao and Patel together however do not explicitly teach:
The method of claim 1 further comprising removing the instant message from the touch screen display after a predetermined period of time has passed since receiving the finger touch. 
In a similar field of endeavor, Boss teaches:
setting a time-out value for a message; displaying the message to a receiving user only for a time period equal to the time-out value (A first aspect of the present invention is directed to a method for providing message privacy, comprising: setting a time-out value for a message; sending the message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Boss for setting a time-out value for a message and displaying the message to a receiving user only for a time period equal to the time-out value. The teachings of Boss, when implemented in the Cross/Stuntebeck/Zhao/Patel system, will enable removing the instant message from the touch screen display after a predetermined period of time has passed since receiving the finger touch. One of ordinary skill in the art would be motivated to utilize the teachings of Boss in the Cross/Stuntebeck/Zhao/Patel system in order to provide privacy measures in instant messaging systems: see Boss [Abstract].
Therefore Cross, Stuntebeck, Zhao, Patel and Boss together teach claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Tuesday, Thursday - Friday, 7:30AM - 5:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458